IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 98-41106
                        Conference Calendar



UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee,

versus

JOSE CADENA-DIAZ,

                                            Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. C-98-CR-134-3
                        - - - - - - - - - -

                            June 16, 1999

Before EMILIO M. GARZA, BENAVIDES, and PARKER, Circuit Judges.

PER CURIAM:*

     Jose Cadena-Diaz appeals his sentence after pleading guilty

to possession of a prohibited object by an inmate.     He contends

that the district court relied on improper grounds in departing

upward.   After reviewing the record and the briefs of the

parties, we hold that Cadena-Diaz has not shown any error, plain

or otherwise, in the district court’s decision to depart upward.

See United States v. Alford, 142 F.3d 825, 830 (5th Cir.), cert.

denied, 119 S. Ct. 514 (1998).   Accordingly, the district court’s


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                        No.
                        -2-



judgment is AFFIRMED.